 In the MatterofALLIS-CHALMERS MANUFACTURING COMPANYandUNITED ELECTRICAL, RADIO&MACHINEWORKERS OFAMERICA,L613, C. I. O.Case No. 6-C-992.-Decided August 26,,1946-Mr. Joseph Lepie,for the Board.Messrs.W. J. McGowanandJohn L. Weddelton,ofMilwaukee,Wis., andMcCloskey,Best & Leslie,byMr.Philip X.Ley,of Pitts-burgh,Pa., for the-respondent.Messrs. Dominic F. DornettoandJohn M.Duffy,of Pittsburgh, Pa.,for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDORDEROn November 29, 1945, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease-and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent filedexceptions to the Intermediate Report and a supporting brief.OnApril 4, 1946, the Board at Washington, D. C., heard oral argument,in which the respondent and the Union participated.The Board has considered the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed!The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case, and to the extent consistent with the Decision andOrder herein, adopts the findings and conclusions of the TrialExaminer with the following additions and modifications.1In addition to the casescited by theTrial Examiner in support of his rulings excludingevidence bearing on the question of the appropriateness of the unit because such evidencewas available and could have been introduced in the previous representation proceeding,see N.L. R. B.V.We8t Kentucky Coal Company,152 F.(2d) 198(C. C. A. 6),cert. deniedJune 10, 1946,18 LRRM 2104.70 N. L.R. B., No. 34.348/ ALLIS-CHALMERS MANUFACTURING COMPANY349,1.We agree with the Trial Examiner's finding that, in addition toviolating Section 8 (5) by acting unilaterally, the respondent discrim-inated against the inspectors in violation of Section 8 (3) of the Actby downgrading thembecausethey had selected the-Union as theirbargaining representative.In this case, the very existence of therefusal to bargain, which is also found by our dissenting colleague,tends to confirm the violation of Section 8 (3). The respondent con-cedes the change in status (which included a reduction in wages), andthe immediate cause of that change. It admits that the alteration inthe terms and conditions of the inspectors' employment was made onAugust 27, 1945, because the inspectors had selected the Union as theirbargaining representative on August 24, 1945, and that if the menhad voted against the Union, it would have made no changes.How-ever, it seeks to excuse its action on the ground that its motivation wasnot to discourage membership in the Union, but to conform the statusand functions of the inspectors to the Board's finding in the repre-sentation proceeding 2 that the inspectors were not supervisory ormanagerial employees and to establish a basis for compliance with theBoard's certification.The respondent further attempts to justify itsaction with the argument that, because of the possible effect on theintegrity of their work engendered by their belonging to the unionwhich represents the production workers whose work they inspect,removal of the so-called management and supervisory functions fromthe inspectors was necessary in order to (a) retain control of inspec-tion by methods essential to the requirements of customers, (b) enablethe respondent to minimize the possibility of liability for damageresulting from defective equipment and loss of business due to thesame cause, and (c) protect the public interest.As to the respondent's initial justification, nothing in the Board'sunit finding required or permitted the respondent unilaterally to alterthe terms and conditions of the inspectors' employment.The respond-ent's second alleged justification rests on the assumption that there isa necessary incompatibility between membership in a union and honestperformance of duty.Not only has the Board rejected such a conten-tion when it has been explicity made,3 but it is also contrary to theunderlying philosophy of the National Labor Relations Act, i. e.,that collective bargaining with its necessary concomitant-unioniza-tion-are socially desirable objectives.The purpose of the Act is to protect employees in their right to self-organization, to protect employees from conduct by employers which,2Matter of Allis-Chalmers Manufacturing Company,63 N. L.R. B 101.3See,e.g,Matter of Crucible Steel Company of America,62 N. LR. B. 1294;Matterof Standard Steel Spring Company,62 N. L. R B 660;Matter of Tampa Shipbuilding Com-pany, Incorporated,62 N L R. B. 954;Matter of Packard Motor Car Company,61N. L. R. B. 4 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDexperience indicates, has a tendency to thwart self-organization.Oneof the most powerful forms of intimidation is to penalize employeesbecause of their membership in or their activities in behalf of a union.To protect employees against this form of intimidation, Congress spe-rifically made it unlawful for an employer "By discrimination inregard to hire or tenure of employment or-any term or condition ofemployment to encourage or discourage membership in any labororganization."Radically to alter the job content of a position and.toreduce the payconcededly becauseemployees have selected a particularunion as collective bargaining agent is to practice the clearest varietyof discrimination banned by 'the Act. Such discrimination normallyand naturally tends to discourage membership in a labor organizationand is therefore an unfair labor practice.Here, to be sure, respondentwas seeking to deal with what it considered, or anticipated to be, amanagement problem. But it is not determinative that the respond-ent may not primarily have intended to discourage membership in theUnion.The vice in the respondent's action rests on the fact of dis-crimination.4Moreover, respondent must have realized that the reduc-tion in status imposed upon the inspectors would, in practical effect,cause them to question their own wisdom at having selected the unionas their bargaining representative only 3 days before.In what we have said, we do not mean to imply that the respondentis powerless to protect itself against failure of duty by such employees,or may never take some anticipatory, but non-discriminatory, admin-istrative action to meet certain new problems which may be created bytheir unionization.Nor need we here decide whether or not someof the minor changes in status which respondent effectuated, if stand-ing entirely alone, would constitute violations of the Act; taken to-gether here they form an indubitably discriminatory pattern.The purpose of the Act is to protect the organizational rights ofemployees; its purpose is not to protect incompetence, dishonesty ordisloyalty.The respondent is as free now as before the passage ofthe Act to take any disseiplinary action needful against inefficient orcollusive inspectors, regardless of the cause of misfeasance.It maytake such disciplinary action on an individual basis, or it may, ifdereliction of duty becomes so widespread as to warrant such action,reorganize an entire group of employees.'We are faced in the presenti4 SeeN. L. R. B. v. Gluck Brewing Company,144 F. (2d) 847 (C. C. A. 8);N. L. R. B. v.Hudson Motor Co,128 F. (2d) 528(C. C.'A.6) ;N. L. R. B. v. Star Publishing Co., 97 F.(2d) 465(C C. A. 9).'The respondent offered to prove(1) that a production employee named Masslon, aformer union steward, had been demoted in 1941 because of improper work resulting fromhis efforts to speed up production to increase his piece-work earnings; and (2) that fromNovember 1944 to March 1945,a group of employees in one of the production departmentsengaged in a slowdown under the leadership of two union stewards and a-member of thebargaining committee.The Trial Examiner did not commit prejudicial error in excludingthis testimony.In the first place, the testimony does not relate to inspectors ; in the1 ALLIS-CHALMERS MANUFACTURING COMPANY351proceeding with neither individual nor collective failure of duty bythe inspectors.There is not a shred of evidence to show that the in-spectors have not faithfully performed or will not faithfully performtheir duty despite the fact that they have chosen to join the same unionwhich represents production employees.We cannot assume suchdereliction of duty.We do not believe that an employer may right-fully make such an assumption and thereby justify his discriminatoryacts.The protection against discrimination by employers for unionactivity is the bone and sinew of the Act.The whole structure of pro-tection built lip by the Act would collapse if an employer were per-mitted to discriminate against employees, not because of actualdereliction of duty, but because of a speculative belief that membershipin a union and honest discharge of the duty owed the employer areincompatible.Here, indeed, the discrimination having occurred onthe next working day following the Board election, it was necessarilybased so completely upon speculative considerations that, even assum-ing the correctness of some of the general observations contained inthe dissenting opinion, they are hardly applicable here.''TIIE REMEDYThe Trial Examiner has recommended that the respondent restoreall the employees listed in Appendix A attached hereto to the statusthey occupied immediately prior to August 27, 1945.We adopt thisrecommendation with the following qualifications.The evidence isclear that even if the respondent had not committed unfair labor prac-tices, the number of inspectors would have been reduced because ofpurely economic reasons connected with the cessation of war ordersand the conversion to peacetime manufacturing.The evidence is alsoclear that no discrimination was practiced in selecting individualsfor transfer.In these circumstances, the respondent urges that noreinstatement of the transferees be required.The respondent's posi-tion would have merit if it had not been complicated by the creationof additional supervisors to whom were transferred many of theduties and responsibilities performed by the non-supervisory inspec-tors before August 27, 1945. In respect to numbers, the respondenton August 24 had 40 non-supervisory and 2 supervisory inspectors.On October 8 it employed only 28 non-supervisory inspector's but hadincreased the number of its supervisory inspectors to 9. It is apparent,therefore, that the creation of additional supervisory inspectors hassecond place, it can hardly be said to indicate a generalized attitude of disloyalty by unionmembers such as to warrant the drastic action taken by the respondent in respect to theinspectorsNone of it would have tended to show any danger to the respondent's custo-mers or the public interest, or any change in the inspectors' attitudeafterthey chose thisunion in the Board election."Nor are "statistics .presented in oral argument" any substitute for evidence 352 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad the effect of reducing the number of non-supervisory inspectors.To what precise extent this has occurred is not possible to determinefrom the record.-In order to effectuate the policies of the Act, we shall order therespondent to restore to their former status, duties, responsibilities andwage classification, those of the employees listed in Appendix A whoare now or would have been employed as inspectors but for the un-lawful discrimination practiced by the respondent.We shall alsoorder the respondent to make whole,all the employees listed in AppendixA for losses suffered as the result of its discriminatory action. Indetermining the amount of the losses consideration will be given to thefactor of economic displacement alluded to above.Nothing in our order shall be construed to require the respondenteither to reduce wages or to abolish the additional supervisory in-spectors' positions created since August 27, 1945.We do not herequestion the right of the respondent, if it so desires, to create an ad-ditional check on the work of its production employees by establishinga new rank in its hierarchy or by enlarging its crew of supervisoryinspectors.Our order only requires the respondent to reinstate totheir former status, those of the inspectors listed in Appendix A whowould have retained their positions if the additional supervisory in-spectors' positions had not been created. In short, while the respondentmay retain its additional supervisory inspectors, it cannot do so at theexpense of the non-supervisory inspectors.We also expressly reserve the right to modify the back-pay and rein-statement provisions if made necessary by a change of conditions in.the future, and to make such supplements thereto as may hereafterbecome necessary in order to define or clarify their application to aspecific set of circumstances not now apparent.?ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Allis-Chalmers Manufactur-ing Company, Pittsburgh, Pennsylvania, and its officers, agents, suc-cessors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Electrical, Radio & Ma-chineWorkers of America, Local 613, C. I. 0., or any other labororganization of its employees, by discriminating in regard to the hireand tenure of their employment, or any term or condition of employ-ment ;7Matter of Wright-Hibbard Industrual Electric Truck Co, Inc, 67 N. LR B. 897.Matter ofBermitePowder Company,66 N. L.R. B. 678;Matter of Brown'sTie & LumberCompany,66 N. L. R. B. 637;Matter of Fairmont Creamery Company,64 N. L. It. B. 824. ALLIS-CHALMERS MANUFACTURING COMPANY353(b)Refusing to bargain collectively with United Electrical, Radio& Machine Workers of America, Local 613, C. I. 0., as theexclusivecollective bargaining representative of the respondent's employees inthe appropriate unit, with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.2.Take the following affirmative action which the Board findswilleffectuatethe policies of the Act : 8(a)Restore to the status they occupied immediately prior to August27, 1945, those of the employees named in "Appendix A," attachedhereto, who are now employed as non-supervisoryinspectorsor wouldhave been employed as such but for the discriminatory acts of the re-spondent, in themanner setforth in our Decision under the section en-titled "The Remedy";(b)Make whole each of the employees named in "Appendix A,"attached hereto, for any loss of pay that he may havesuffered by reasonof the respondent's discriminatory change in the status of inspectors onand after August 27, 1945, by payment to each of them.of a suns ofmoneyequalto the amount which he normally would haveearned aswages during the applicable period,less his net earnings during thatperiod; 9(c)Uponrequest,bargain collectively in respectto rates of pay,wages, hours ofemployment, and other conditions of employmentwith United Electrical, Radio & Machine Workers of America, Local613, C. I. 0., as the exclusive representative of all the respondent's in-spectors at its Bayard, Juniata, Manchester, River-new part andRiver-old part plants in Pittsburgh, Pennsylvania,including seniorinspectors and inspectors'assistants,but excluding clerical employees,inspectors who work out of the Pittsburgh plants, the head inspector-metals, the chief inspector, the assistant chief inspector, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees,or effec-tively recommend such action;(d)Post at its Juniata, Bayard, Manchester, River-new part andRiver-old part plants at Pittsburgh, Pennsylvania, copies of the noticeattached hereto and marked "Appendix A." Copies of said notice,to be furnished by the Regional Director for the Sixth Region, shallafter being duly sighed by the respondent's representative, be posted'The Boardexpressly reservesthe right to modifythe back-pay and reinstatement provi-sions of theOrder if madenecessaryby a changeof circumstancesin the future, and tomake such supplements thereto asmay hereafterbecome necessaryin order todefine orclarify their applicationto a specific set of circumstances not now appearing.9In determining the amounts due under this provisionof the Order,consideration shallbe given to the possibilitythat someof the employees listed on "Appendix A" might havebeen discharged or transferredfor economic reasons unconnected with the discriminatoryacts of the respondent. 354DECISIONSOF NATIONALLABOR RELATIONS BOARDby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) days thereafter, in conspicuous places, includingall placeswhere notice to employees are customarily posted.Reason-'able steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;(e)Notify the Regional Director of the Sixth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR. GERARDD. REILLY,dissentingin part,:I disagree with so much of the Order as finds a violation of, Section8 (3) in the transfer of some of the duties of the inspectors to a higherlevel of supervision. - I agree that Section 8 (5) was violated by thisrespondent.The problem of defining the scope of the rights of such monitorialemployees as guards and inspectors has been one of the most trouble-some which has arisen under the Act in recent years, as a result of thetendency of unions representing the production employees to admitto membership persons whose duties might have an adverse effect uponthe standing of the individual employees whose work and conduct theyare hired to check.While it has seemed to me that the fiduciary dutiesvested in supervisors are such an important aspect of their work thatthis Act should not be construed as permitting them to have bargain-ing representatives affiliated or allied with the bargaining repre-sentatives of the rank and file,11D I have concurred with my colleaguesthat such considerations were not usually controlling-with respect tomonitorial employees.1'However, it must be conceded that monitorialemployees do possess some management functions but, generally speak-ing, these are peripheral.In other words, the difference is essentiallyone of degree.-Nevertheless, I had always assumed that the Board was aware ofcertain dangers in permitting such employees to have the same bar-gaining representative as the production workers.We have repeatedlyinsisted upon separate bargaining relationships, not only in our unitfindings but in negotiating and grievance procedures. In the leading10 SeeMatter of Maryland Drydock Company,49 N. L R B 733, and my dissenting opin-ions inMatterof Packard Motor Car Company,61 N L. R B 4, andMatter of Jones tLaughlin Steel Corporation, Vesta-Shannopin Coal Division,66 N. L R. B 38611 SeeMatter of Yellow Truck and Coach Corp.,39 N. L. R. B. 14, andMatter of DravoCorporation,52 N L R 13 322 In the latter case, we said..."While itIs true that managementmay have partially delegated certain dutiesto plant-protection employees, this does not, mean that such employees are deemedto be a part of management or should not be regarded as employees within themeaning of the Act.This Board has never held that the acts of plant guards- ai eunfair labor practices which can be imputed to an employer in the absence of circum-stances indicating that the employer authorized or ratified the conduct in question.In this respect, guards and other plant-protection employees are quite dlffeient from-foremen or othersupervisorypersonnel.- ALLIS-CHALMERS MANUFACTURING COMPANY355case on the subject of guards we said: 12 ...We contemplate thatthe separation of the bargaining units in their negotiations with theCompany and their day to day activities will be one of fact, not merelyform."There is some doubt as to whether this cautionary language has beeneffective, is in several recent cases statistics have been presented'in oralargument which have indicated that when monitorial groups havebeen organized, the number of reports sent in on fellow union membersamong the production workers has fallen off to a marked degree.Certainly a company like the respondent, which is engaged in themanufacture of machines which would be highly dangerous unlesscarefully inspected, has every right to guard against the possibility ofcareless fabrication.As our own decisions imply that there is somedanger of laxity when inspectors and production workers belong to thesame union, it does not seem to me that the company acted unreason-ably in transferring some of the peripheral (or management) func-tions of the inspectors to a different group of employees, even thoughthe company had not had any actual experience with the catastropheswhich might result from any deterioration in the quality of the inspec-tion process.To hold that an employer must show actual experience towarrant a change in his inspection methods under these circumstanceswould seem an invitation to disaster.This'conlpany has apparently had a classification system in effectfor several years which had been approved under the Wage Stabiliza-tion Act.A normal, if not a necessary, consequence of transferringsome of the duties of the inspectors elsewhere would therefore involvea certain amount of down-grading.While in the long run this mayhave the effect of "discouraging membership in a labor organization,"it cannot be said on this record that such a result was intended orwould even inevitably occur.Accordingly, the portions of the com-plaint alleging violations of subsection 8 (3) should be dismissed.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we herebynotify our employees that :We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviouslyenjoyed,and make them whole for any loss of paysuffered as a result of the discrimination.SeeMatter of DravoCorporation,supra.712344-47-vol. 70-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will bargain collectively upon request with United Elec-trical, Radio & Machine Workers of America, Local 613, C. I. 0.,as the exclusive representative of all employees in the bargainingunit described herein with respect to rates of pay, hours of employ-ment or'other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement.The bargaining unit is :All inspectors at the Bayard, Juniata, Manchester, River-newpart and River-old part plants in Pittsburgh, Pennsylvania,including senior inspectors and inspectors' assistants, but ex-cluding clerical employees, inspectors who work out of thePittsburgh plants, the head inspector-metals, the chief in-spector, the assistant chief inspector, and all other supervi-sory employees with authority to hire, promote, discharge,discipline or otherwise effect changes in the status of em-ployees, or effectively recommend such action.The employees to be reinstated and made whole are :Karl GarboHerbert L. BolsterHollis W. MarkleyJoseph HumilovicltFranklin L. BarnhartAlbert H. MercerFrancis E. SauerburgerCharles M. LavenderCharles M. RhoadesFrank E. ZeckFrank J. DomkeRobert C. KerrEdwin J. MeansNorman Stone-James R. HeadrickThomas LyonsJoseph M. StankowskiJoseph W. RidingPaul W. HoffmanFrank J. ReffertPaul W. KiferLeona E. RadickJohn F. BurkeHenry Bachman,Joseph B. ReissSteven R. MusialEdmund Y. KnightHarold C. GumbertAloysius A. KopycinskiThomas F. ReganBohdan YagelloWilliam M. SteidleJohn R. CayeWilliam E. BriggsAnthony FalvoSamuel WoodsJohn J. SadauskasRichard G. FlemingCarl P. Banks ,Bernard C. FrommeEdward H. SheetsKarl R. BraddockAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term ALLIS-CHALMERS MANUFACTURING COMPANY357or condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.ALLIS-CHALMERSMANUFACTURINGCOMPANY,Employer.By -----------------------------------------------(Representative)(Title)Dated --------------------NOTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTllh. Joseph Lepie,for the Board.Messers.W. J. McGowanandJohn L. Waddelton,ofMilwaukee,Wis., andMcCloskey, Best d Lestse,byMr. Philip X. Ley,of Pittsburgh, Pa., for therespondent. -Messrs.Dominic F. DornettoandJohn M. Duffy,of Pittsburgh, Pa., for theUnion.'STATEMENT OF THE CASEUpon amended charges duly filed by United Electrical, Radio & MachineWorkers of America, Local 613, C. I. 0., herein called the Union, the NationalLabor Relations Board, herein called the, Board, by theRegionalDirector forthe SixthRegion(Pittsburgh, Pennsylvania), issued its complaint dated Septem-ber 18, 1945, against The Allis-Chalmers Manufacturing Company, Pittsburgh,Pennsylvania, herein called the respondent,alleging that the respondent hadengaged inand was engagingin unfair labor practicesaffectingcommerce withinthe meaningof Section 8'(1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint and notice of hearing thereon were duly served upon the re-spondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,the following: (1) that the respondent, by various described acts and state-ments of certain of its officers or representatives, disparaged the Union anddiscouraged membership therein; (2) that on July 31, 1945, the Board foundthat all inspectors employed by the respondent at its Pittsburgh, Pennsylvania,plant,with certain exclusions, constituted a unit appropriate for the purposesof collective bargaining ; (3) that on August 24, 1945, the said inspectors, at anelection directed by the Board, selected the Union as their bargaining agentwithin the said appropriate unit; (4) that about August 27, 1945, the respondent,unilaterally and without prior consultation with the Union, demoted and re-classified 40 named inspectors, for the reason that they had selected the Unionas their bargaining representative; and, further, that the respondent thereafterrefused to reinstate these inspectors to their former positions; and (5) that onAugust 27, 1945, on September 11, 1945, and at all times thereafter, the re-spondent refused to bargain collectively with the Union as the representative ofthe inspectors, although requested so to do. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 10, 1945, the respondent filed its answer in which it admitted thatchanges were made in the duties and the wage rates of the inspectors withoutprior consultation or collective bargaining with the Union, but denied the com-mission ofunfair labor practices thereby.The answer further admitted the,selectionof the Unionas bargainingrepresentative of the inspectors, but deniedthat the inspectors constituted an appropriate unit, and averred that theBoard was without authority so to find. In conclusion the answer denied thecommission of any unfair labor practices.Upon due notice, a hearing was held at Pittsburgh, Pennsylvania, from October15 to October 23, 1945, before Charles W. Schneider, the undersigned Trial'Examiner duly designated by the Chief Trial Examiner. The Board and therespondent were represented by counsel, and the Union by representatives.Allparties participated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingon the issuesAt the conclusion of the hearing, the complaint and answer were amended to.conform to the proof with respect to names, dates, and similar formal variations.A motion by counsel for the respondent, upon which the undersigned reservedLuling,to dismiss the complaint, is hereby denied to the extent that it is incon-sistent with the following findings.All parties were afforded opportunity to arguethe issues orally before, and to file briefs with, the undersigned.'Briefs werereceived from all partiesUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the followingFINDINGS OF FACT1.THE BUS] NESS OF THE RESPONDENTThe Allis-Chalmers Manufacturing Company is a Delaware Corporation main-taining plants and offices in Milwaukee and La Crosse, Wisconsin ; Springfield,-Illinois;LaPorte, Indiana: Norwood, Ohio; Boston, Massachusetts ; Oxnard,Califoinia ; and Pittsburgh, Pennsylvania.Only the Pittsburgh plant, at whichthe respondent is engaged in the manufacture and distribution of electrical.transformers and related products, is involved in the present caseDuring the year preceding the hearing, a representative period, the respondentpurchased, transferred, and delivered to its Pittsburgh plant raw materialsvalued in excess of $5,000,000, of which approximately 65 percent was transportedto the Pittsburgh plant from States other than the Commonwealth of Penn-sylvania.During the same period of time the respondent manufactured at thePittsburgh plant products valued in excess of $10,000,000, of which approximately-85 percent was transported from that plant to and through States of the UnitedStates other than the Commonwealth of Pennsylvania.The respondent concedes that it is engaged in commerce within the meaning-of the Act.During the course of the hearing counsel for the respondent made a motion to adjournfor a period of 3 weeks in order to file an interlocutory appeal with the Board from rulings-excluding certain evidence offered by the respondent.The undersigned denied this mo-tion.At the close of the hearing the respondent moved to stay any further proceedings,pending the filing of such an appealThis motion was denied.A request by counsel for theBoard, made after the respondent had completed its case, for an adjournment to secure-the attendance of a witness for rebuttal purposes,was also denied. ALLIS-CHALMERS MANUFACTURING COMPANYII.THE ORGANIZATION INVOLVED359United Electrical, Radio & Machine Workers of America, Local 613, is a labororganization affiliated with the Congress of Industrial'Organizations,admittingto membership employees of the respondent.III.THE UNFAIRLABOR PRACTICESA. Backgroundand sunlmary of the issueThe Pittsburgh Works of the respondent consists of five plants : Juniata, Bay-ard, Manchester, River-new, and River-old, constituting a single operating unit.The respondent's businessat the Works consists of the manufacture of electricaltransformers and related products.To insure the quality of workmanship onthese products, the respondent emplo; s a staff of inspectors.As of the time thepresent controversy arose, the duties of the inspectors were to inspect, work before,during and after fabrication, and to reject such of it as was unsatisfactory.Atthat time, this staff comprised approxmiatel^' 40 employeesIt has since been,reduced to approximately 28 persons, excluding supervisory employeesi ,Since January 1938, the production and maintenance employees at the I'itts-,buirghWorks have been continuously represented by the Union, and are today,by, reason of a certification by the Board and subsequent collective bargainingcontracts between the Union and the respondentThis certification and theresulting contracts excluded inspectors. among others, from the collective bar-gaining unit'On March 20, 1945, however, the Union filed with the Board a petition forcertification as the representative of the inspectors in a bargaining unit separatefrom the production and maintenance employees.At a hearing held by the Boardupon that petition on May 11, 1945, the Company appeared and contested theappropriateness of such a unit on the ground that the inspectors were managerialand supervisory employeesOn July 31, 1945, the Board issued a Decision andDirer ' s of Election in which it found, contrary to the respondent's contention,inspectors were not supervisory or managerial employees within theustomary definition of those terms'The Board further found that theyed an appropriate bargaining unit.election conducted, pursuant to the Board's decision, on August 24,majority of the inspectors selected the Union as their bargaining rep-ativeOn September 7, 1945, no objections having been filed to theict of the election or to the results of the balloting, the Board certifiedJnion as such representative.4[owever, on August 27, 1945, prior to the certification, the respondent uni-erally, and without consultation with the Union, changed the duties andclassification of the inspectors. with resultant reduction in pay, prestige, andthe importance of their duties.These changes are more fully discussed at alater point in this ReportThe present proceeding arise out of this unilateralt2The bargaining unit found appropriate by the Board in the proceedings referred toabove was based upon a stipulation made at a hearing conducted in 1938 upon the Union'spetition for certificationThere was no dispute as to the unit.No claim of representa-tion was made with regard to the inspectors.Allis-ChalmersManufacturing Company,4 N L. R B. 824.3 Allis Chalmers Manufacturing Company,63 N. L. It. B. 101.4 The results of the election were as follows. For the Union, 28; against the Union, 11.Five ballots were challenged, but were not counted since they could not affect the result ofthe election. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDaction of August 27.The Board and the Union contend that the respondentthereby discriminated against the inspectors; also that the respondent refusedto bargain collectively with the Union as the representative of the inspectors.The respondent denies these allegations. It contests the appropriateness ofthe bargaining unit found by the Board and the Board's jurisdiction so tofind.As to the alleged discrimination, the respondent contends, in substance,that the reclassification of the inspectors was a nondiscriminatory action de-signed to relieve them of supervisory and managerial functions, and to obviateconflict in their duties engendered by membership in, and representation by,the Union.Though the respondent has been in business for mane years, no previouscomplaint has ever been issued by the Board charging the respondent with un-fairlabor practices.B The appropriate unit and theUnion's majority thereinAs has been indicated, the Board, on July 31, 1945, after a full hearing, issueda Decision and Direction of Election in which it found that the following em- i"ployees of the respondent constituted an appropriate bargaining unit :S`All the Company's inspectorsat the Bayard, Juniata, Manchester, Rivev-new partand River-old part plants in Pittsburgh, Pennsylvania, includiaigsenior inspectors and inspectors'assistants,but excluding clerical em-ployees,inspectorswho work out of the Pittsburgh plants, the head inPpec-tori-metals, the chief inspector, the assistant chief inspector, and all othersupervisory employees with authority to hire, promote, discharge, disciplineor otherwiseeffect changes in the status of employees, or effectively recom-mend such action.-In thepresent case,,as it did in the representation proceeding, the respond-ent denied that this unit is appropriate.The ground urged herein is that theinspectors,being managerialand supervisory employees, were "acting in theinterest of an employer" within the meaning of Section 2 (2) of theandconsequently were not employees." In support of this assertion the reoffered further evidence in the instant case of the duties and responof the inspectors as of the time of the representation hearing, for itson the appropriateness of the unit found by the Board. Proof directsame issueshad been adduced in the prior proceedingThe additional `toffered in the instant case would not have been different from evidencesame issues offered in the representation hearing.The proffered evidencevariously described by counsel for the respondent as "supplementary," "ational," and "cumulative." It is conceded that this evidence was available aknown at the time of the representation hearing and that full opportunity wilafforded to introduce it at that time. No adequate explanation was offered for thefailure to do so.No contention is made that the representation record is de-ficient.The position of the respondent was summed up as follows:Mr.Well, our position is this, 'Mr.Examiner: There was sufficient evidence in the [representation] record forthe Board to find that the inspectors were supervisory employees It isclearly apparent to us that they were.The Board, however, has found thatthey were not, and the Board is wrongNow, it is our intention to go intothis matter very, very fully so there can be no misunderstanding on the partof the Board, and I am sure that if the Board has erred it will be only toohappy to receive any additional evidence bearing on this point.As I say, ALLIS-CHALMERS MANUFACTURING COMPANY361it is supplementary.Sometimes it is difficultto know whatis importantand what isn't important, but in view of thefindings madeby theBoard it isquite apparentthat theBoardhas notgrasped the situationwith respect toinspectorsat the Pittsburgh Works, and we just do not want anymisunder-standing.We want the Board to be as fully apprised of the facts as it ispossible.This evidence was excluded by the undersigned. In the case ofSwift and Com-pany,'decided on August 31, 1945, the Board adopted the following language :The respondent contests the appropriateness of the unit found by theBoard,urging(a) that plantclerks and standardsdepartment checkers per-form managementfunctions; (b) that sincean affiliatedlocal of the Unionis the recognized bargaining representative of the production and mainte-nance employees at the respondent's plant here involved, it would not effectu-ate the policies of the Act for the Union to represent the employees in theunit for which it was certified; and (c) that, in any event, the said unit isheterogeneous in character.As appearsfrom the Board'sDecision andDirection of Election and from the record in the representation proceeding(Case No. 2-R-4409), these precise contentions were raised by the respondentin that case, and there litigated and decided adversely to the respondentIn the instant proceeding, the respondent sought to introduce testimony asto the duties and responsibilities of eachindividualemployee who, accordingto its view, was a member of the unit-at the time of the hearing.This proofwas offered by the respondent in support of its position that the unit was'omprised of management employees.While making its offer, the respondentconceded that proof of the samegeneralcharacter, althoughless detailed,wets adduced by it in the representation proceeding in which it participatedanti was given full opportunity to be heard.Likewise, the respondent con-ceded that the testimony offered by it in the instant proceeding was knownto it at the time of the hearing in the representationproceedingand that thewitl)lesses who would give such testimony were available at that time.d affirmed the exclusion of the offered testimony in theSwiftcase.Thatappears to be controlling here.'stly, the holding of a hearing under Section 9 of the Act for thepurposefining an appropriate bargaining unit would be a useless gesture if factualraised therein can be relitigated upon the issuance of a complaint'for re-o bargain. Congress provided in Section 9 (c) for a hearing for the purposeducing evidence on questions of representation.Section 9 (c) reads ass:V Whenever a question affecting commerce arises concerning the representa-tion of employees, the Board may investigate such controversy and certify tothe parties, in writing, the name or names of the representatives that havebeendesignated or selected. In any such investigation, the Board shall pro-vide for an appropriate hearing upon due notice,either inconjunction with aproceedingunder section10 or otherwise,and may take a secret ballot of em-ployees, or utilize any other suitable method to ascertain such representatives.[Italics supplied.]That a proceeding under Section 10 was not intended to provide a second op-portunity to present such evidence, absent a showing of reasonable cause for hav-ing failedto do so theretofore, seems clear, both from the provisionsof Section63 N. L It. B. 718.See :Pittsburgh Plate Glass Company v. N. -L. R. B.,313 U. S. 146, aff'g 113 F. (2d)698 (C C. A 8), enf'g 15 N L. R. B 515;Matter of Pacific Greyhound Linea,22 N. L. It. B.111.See also,Matter of Armour and Company,55 N. L.R. B. 1150. 362DECISIONSOF NATIONALLABOR RELATIONS BOARD9 (c) and from those of 9 (d)as well.The latter sub-section provides for the useof the representation record in the complaint proceedings.?Considerations of public policy require that when the Board's authority is in-voked for the determination of an appropriate bargaining unit, it be provided withall the facts necessary to an informed and intelligent discharge of its responsi-bilities.Section 9 so contemplates Indeed, without such requirement, thevalidity of unit determinations would be clouded with doubt and open at anytime to relitigation by employers and labor organizationsTo permit successiveopportunity to adduce unit evidence would tend to render representation proceed-ings meaningless,encourage the withholding of evidence,and invite parties toignore representation hearings altogether.Orderly administration of the Actwould be, in many cases,seriously hampered,and one ofthe Act's basic purposes-the settlement of uncertainty respecting representation-in large measure frus-trated.In the instant case the proffered evidence was 'available at the time of therepresentation hearing, adequateopportunitywas had therein to present it, andno substantial reason was offered to excuse thefailure todo soUnder thecircumstances,the explanation,in effect, that the evidence was not previously Iadduced because the respondent believed that it was unnecessary for the securing,)of a determination favorable to the respondent,does not constitute adequateexcusesWhateverthe duties of the inspectors,the Board has found,and it is clear,that they were employees of the respondent within the meaning of Section 2 i(3)of the Act.'It is therefore found that the unit foundby the Boardin its Eleci-sion and Direction of Election of July 31, 1945,and set out heretofore,consti-tutes and at all times material herein constituted,an appropriate bargainingunit within the meaning of Section 9 (b) of the Act.It is further fouled thaton August 24, 1945, the Union wa,s the duly.designated bargaining representativeof a majority of the employees in the aforesaid bargaining unit, and that, pur-suant to Section9 (a) of the Act,the Union was, on August 24, 1945, and at alltimes thereafter,the exclusive bargaining representative of all employees in7 Section 9 (d) provides as follows :Whenever an order of the Board made pursuant to Section 10 (c) is basedor in part upon facts certified following an investigation pursuant to subseof this section, and there is a petition for the enforcement or review of susuch certificationand the recordof such investigation shall be included in tscript of the entire record required to be filed undersubsections10 (e) or 10thereupon the decree of the court enforcing, modifying, or setting aside in wholpart the order of the Board shall be made and entered upon the pleadings, testiand proceedings set forth in such transcript.eIt is to be noted that at the representation hearing the Union rested its case afterintroduction of the formal papers.The Company thereupon rested and moved to dismithe petition on the ground that the burden was on the Union to prove the appropriatenessof the unit.The Trial Examiner referred that motion to the Board and proceeded withthe hearing by calling witnesses, consisting of officials of the respondent and a representa-tive of the Union, to ascertain the inspectors' duties and responsibilities.In that hearing, during the examination of Chief Inspector Becker, the Trial Examinerasked him the following questions:Q.Now, you have heard Mr. McArn [works manager] testify with relation to theInspection Department?A. Yes, sir.Q.Was his testimony substantially correct?A. Yes, sir, it was.Q. Are there any details which you consider should be amplified?A.None, unless you have some. I don't have any offhand that might be amplified.° The respondent contended in its brief that certain findings of fact made by the Boardin its Decision and Direction of Election are not supported by the representation record.The undersigned finds no substantial or material error ALLIS-CHALMERS MANUFACTURING COMPANY363the aforesaid unit with respect to rates of pay, wages, hours of employment,status, classification and other terms and conditions of employment10After August 24, 1945, changes were made by the respondent with respect tothe duties and status of the persons within the appropriate unit.For reasonsapparent from the discussion hereinafter, these changes are found to have noeffect upon the appropriateness of the bargaining unit or upon the Union's repre-sentative status.C. Thechanges in status1.How the change was effectedOn August27, 1945,3 days after the inspectors had selected the Union as theirbargaining representative at the Board-directed election,the respondent uni-laterally,and without consulting the Union with reference thereto, changed theclassification and status of the inspectors within the appropriate unitThe effectof these changes is discussed hereinafter.On that day the inspectors were called individually to the office of D. G.McArn,works manager,and interviewed by the respondent's labor advisory committee,consisting of McArn, P.E Cooke, chief engineer,and J C. Shupe,works account-antMcArn read or related the substance of the following statement to eachof the inspectors.We recognizeyour rightto join or not to join any organization of your ownchoice.However,you cannot be represented by the Union,and at the same timehold a company job, and exercise management functionswhichyou have'!tone in the past.The Foreman'sClub is made up of several management of Companygroups as you know and have known.,'Since you have chosen to be represented by the Union,you have withdrawnfr<bm the Foreman's Club,and you are requested to turn in your Foreman'sChnb badgenow, and return to Mr. Becker's [Chief Inspector]office all otherrespondent sought to establish, in accordance with the decision of theBoard inofBriggs-Indiana Corporation,63 N L. R. B 1270, that the Union had contractedF epresent the inspectors The contract between the Union and the Company pro-followshis agreement applies only to hourly production and maintenance employeesusive of supervisory employees, draftsmen, technicalengineers,clerical employees,those individuals in the following classifications :(1)Superintendents and Assistant Superintendents;(2)Foremen and Instructors;(3) Inspectors;(4)Electrical testers;(5)Time study men;(6)Plant watchmen;-(7)Undergraduate student apprentices;(8)Graduate student apprentices ;(9)Confidential employees; and(10)Timekeepers;and all other employees who "act directly or indirectly in the interests of the Com-pany" (within the meaning of such quoted phrase of the NationalLabor RelationsAct) as alread\ determined by the National Labor Relations Board.This clause merely defines the bargaining unit. It is not a covenantto refrain from repre-senting the excluded categories.TheBriggs-Indianacase is therefore inapplicable.Parolevidence offered by the respondent as to the interpretation of this section'of the contractwas excluded, there being (1) no apparent ambiguity relevant to the presentissues; and(2) no clearcut offer to show that the Union agreed not to organize the inspectors 364DECISIONSOF NATIONALLABOR RELATIONS BOARDForeman's Club material."Your authority to represent Company is auto-matically removed by your 'own choice of representation.Effective immediately you no longer have the authority to accept or re-ject any work which is in question.The Employment Office will issue you a regular factory badge for identi-fication'purposes.12-The men were then interviewed by Chief Inspector Becker, H. B. Walters, as-sistant works'nianager, and A. F. Anke, superintendent of time study.Beckereither read or related to the inspectors the substance of the following statement :Since the inspectors have chosen to be represented by Local 613, they nolonger belong to the Company group.The management functions, which have been entrusted to and exercisedby them, are removed.Since the management functions are being removed from the job contentsof inspector, the job is being reclassified, and Mr. Walters will outline theirfuture duties as inspectors.You will immediately return all instruction sheets, records, forms andother Company property to the Shop Superintendent's office.AssistantWorks Manager Walters then outlined their new duties and reador substantially related to the men the contents of the following statement:Effective now, in your job as inspector you will report directly to the fore-man in the department to which you are assigned.You will carry out the foreman's instructions, which will come to ;youfrom Mr Becker through the shop superintendent and foreman"I IWhen you have completed jobs assigned to you, you will so indica,ce thecompletion by writing the words `,'checked by and your name" as instructed(a rubber stamp will be provided for this purpose).You will have no authority to accept or reject any work, which is question-able.IThis responsibility is being removed from the job content of in lIn checking a job, if you find that it is not in accordance with speciior instructions, you will report this condition to the foreman, who wil'the decision.Since managementfunctions are being removed from tcontent of inspectors, the jobs are being reclassified with rates accordthe value of the job.These new, or changed groups, in accordance with the changed jobs, widetermined within the next day or so, and you will definitely be advof your new groups and rates. Until then your present rate contendSome of the.men were informed, during these interviews, that they would nlonger be known as inspectors, but as checkers.Following the interviews, the indicated changes in status, classification, andrates were made. These are more fully discussed hereinafter.On the same day that these interviews were taking place, August 27, John M.Duffy, vice president of the Union, telephoned Works Manager McArnDuffy11The inspectors' membership in the Foreman's Club was considered by the Board in therepresentation proceeding.Further reference is made to it hereinafter.12Works Manager McArn testified that he read this prepared statement to the men.Several inspectors calledas witnessesby the Board testified that McArn did not readthe statement to them, but that he told them substantially the same things , and that hefurther said, in substance, that they could not exercise management functions and bemembers ofthe Union.The undersigned does not regard this conflict as sibstantial ormaterial. ALLIS-CHALMERSMANUFACTURING COMPANY365asked McArn to explain the respondent's actions, related above, with respect tothe inspectors, and also requested a conference concerning them.McArn repliedthat-the actions involved company functions and were none of Duffy's concern,and he refused to meet with Duffy concerning the inspectors.Duffy remindedMcArn that the employees had selected the Union as their bargaining represent-ative at the election on August 24.McArn in response reiterated his formerstatement.Duffy intimated that he had discussed the respondent's actions withthe Board's Regional office.McArn replied that Duffy could do as he pleasedand terminated the conversation."2The result of the changeThe following changes in the terms and conditions of employment of the inspec-tors resulted froln the shift in status announced by the respondent on August 27.The general effect of the shift was to divest the inspectors of responsibility,and to reduce their privileges, prestige, and wages , Thus, prior to the transfer,inspectors worked under the direct supervision of the Chief and Assistant ChiefInspector and had authority to reject work, subject to review of their decision(upon the request of the head of the department involved) by a committee con-sisting of the department head, a representative,of the engineering department,and the chief inspectorIn performing his work, the inspector had free accesst^) blueprints, specifications, records, and tools which he deemed necessary.Atth,e same time he was allowed access to, and the use of, certain offices wheresuch mates ial was kept.In effecting the transfer, a new level of supervision was established, that ofinspemtor foremen.The inspector now works under the foreman, who assigns himto spe:ific tasks and supplies him whatever information and tools the foremandeems necessary.Although the inspector continues to determine, in the firstinstanc^_, whether the product or material meets the required standard, hisdetermi nation is continuously subject to the judgment and direction of the fore-man,he inspector no longer has authority to reject faulty workHe simplyhis findings to the foieiran, who investigates and mikes the decision.pation by inspectors in certain time study functions, in the considerationsous problems of design,and in the determination of causes for failure oformers built by the respondent, were also eliminated from their duties, andfunctions transferred to the inspector foremen. In sum, the change inrvision substantially reduced the factors of judgment, discretion, and initi-ve formerly inherent in the inspectors' job.The inspectors were also deprivedfurther access to and use of offices, and the use of company records. Formerly,o, they had been entitled to the use of company telephones, and to be paged onthe respondent's buzzer or public address system. These privileges were likewisewithdrawn.Formerly, an inspector would, on occasion, temporarily substitutefor production foremen when the latter were ill or on vacation. They no longerdo so.Prior to the transfer, inspectors were permitted free movement about theshop.Now they are not, in general, permitted access to other departments with-out specific permission from their foremen."Under the former arrangement, in-spectors also made out their own time cards and requisitioned their own supplies.'sThe findings as to Duffy's telephonecall are based on the testimonyof Duffy andMcArn, whichis not in dispute.McArn admittedrefusing on this occasion to meet withDuffy to discuss the changes being madeinvolving the inspectors.14Restrictionof the libertyofmovement of inspectorsis now thegeneral rule.How-ever, RichardFleming, an inspector in the Bayard plant, testifiedthatabout September 6,1945,his foreman,Bollman, authorized him to go to other departments of that plant whennecessary. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD,The time cards are now made out by the shop clerks, and supplies must be requisi-tioned through the foreman.At the same time the inspectors were deprived of,membership in the Foreman's Club, an organization of supervisory employeesand inspectors whose purpose is the discussion of management problems, Thisfactor of membership in the club, as bearing on the status of the inspectors, wasconsidered by the Board in the representation proceedings, but since it did notappear that the Club assisted in the formulation of labor policy, and in view ofother factors, found not to be controlling.Within one or two days after the above changes were made, the inspectorswere reclassified in accordance with the decreased content of their jobs, andreduced one or two labor grades.Thus, most of the inspectors were, prior toAugust 27, classified in labor grade 10, at rates of pay varying from $1.07 to$1.27 per hour. Some of these men were reclassified to grade 9 at $1.06 perhour ; others to grade 8 at 98 cents per hour. The individual loss in hourlywages varied from 6 cents to 21 cents per hour. The average loss was approxi-mately 14 cents. In percentages, the reductions in pay ranged from 5 percentin the lowest bracket to 16 percent in the highest; the average reduction beingapproximately 12 percent among the re-classified inspectors as a whole 163.The request for 'reinstatementOn September 7, 1945, as has been indicated heretofore,no objections havingbeen filed to the election results, the Board issued its certification,certifyir1g[hat the Union was the exclusive collective bargaining representative of ,"cheinspectors.A meeting between representativesof therespondent and of the ?Unionwas held onSeptember11.At thismeeting the union representatives requestedthat the transfer be rescinded,that the inspectors be returned to their/ formerstatus, and that any question regarding their classification be discuss^d as amatter of collective bargaining.Works Manager McArn, for the respondent,replied, in substance,that the inspectors had been properlyreclassified! and heintimated that, so far as he was concerned, they were now covered by thebetween the Union and the respondent for the production and main'employees.McArn's position, in sum, was that the transfer was an accomfact and would not be negotiated.The Union reiterated its demand,reiterated his position, and the conference terminated.There have bfurther negotiations between the parties with regard to the inspectors.D. Conclusions as to unfair labor practicesThe respondent asserts that the changes in the inspectors'- status were effectein order to remove the supervisory and managerial factors from the inspectors'jobs so as to protect the respondent and the public,16 to conform their dutieslaThe rate of pay of two inspectors, J. Sadauskas and J. Stankowski, was apparentlynot changed.Their classification was respectively, labor grade 7 at 92 cents per hour,and grade 5 at 80 cents per hour. Early in September, however, along with several otherinspectors, Sadauskas and Stankowski were transferred to the production department asa result of a, reduction in the inspection staff. Sadauskas was then reduced to grade 5 at80 cents per hour. Both quit shortly thereafterThe effect of the reduction on the presentissues is discussed in the icmedy section hereinatter.16Thus, in its brief, the respondent states the following : "Removal of management func-tions and supervisory status from the inspectors was necessary in order (1) to retaincontrol of inspection by methods essential to the requirements of customers, (2) enablethe respondent to minimize possibility of liability for damage, or loss of business, due tofailure of equipment by having final inspection controlled by direct management repre-sentatives, and (3) to protect the public interest." ALLIS-CHALMERS MANUFACTURING COMPANY367to the B6ard's finding that they were non-supervisory and non-managerial em-ployees, and to obviate conflict with their duties engendered by representationby Local 613.The respondent denies the commission of any unfair labor prac-tices by reason of the transfer, and denies that its purpose was to discouragemembership in the Union or to interfere with the inspectors' selection of abargaining agent. It is clear, however, from the respondent's contentions them-selves, from the August 27 statements to the inspectors, referred to above, fromthe testimony of Works Manager Mc Arn, and from the respondent's brief, thatthe inspectors were reclassified because the respondent believed their statusto be incompatible with affiliation with and representation by Local 613." Itis thus evident that the transfer was the direct result of the inspectors' havingchosen Local 613 as their bargaining representative, and that but for that selec-tion the reclassification would not have been effected.The Board has recently had occasion, in the case ofGeneral Motors Coipora-tion,'8to pass upon the legality of a change in status of employees based uponthe motivation that they had selected a bargaining representative. In holdingthat such a factor was a discriminatory consideration the Board adopted thefollowing language:such a circumstance [that the employees had selected a bargainingagent] is not a proper factor to be considered by an employer in the estab-lishment or revision of working conditions and terms of employment.Uni-lateral changes in employment status made by an employer based on theexercise of the right to act collectively, are repugnant to the basic purposes ofthe Act, areperse at variance with the interdiction in Section 8 (3) againstdiscrimination in regard to hire, tenure, and conditions of employment, andan inevitable deterrent to, and interference with, the exercise of the right toself=organization guaranteed in Section 7 [of the Act].That case involved the transfer of employees from a salaried to an hourly statusbaseupon the employer's asserted conviction that designation of a bargainingt by the employees was incompatible with their status. In that respect it isstinguishable from the instant case. It need hardly be emphasized that if,tinctions in status can be drawn because of an employer's belief in the incom-tability of the status with the fact of designation of a bargaining agent, or ofuarticular bargaining agent, the right of free selection which the Act seeks, inplicit terms, to protect, is largely illusory.That the possibility of incurringadvantageous revision in status and conditions of employment solely as a conse-ence of having exercised the right of,selection would deter the exercise of thefight is too plain to require demonstration.As has been indicated, however, the respondent denies that its motive was todiscourage union membership or to interfere with the employees' statutory rights.That the respondent was honestly convinced of the legality of and the necessityfor its conduct may be assumed.But specific desire to prevent the exercise ofrights guaranteed under the Act, or to discourage union membership, is not theexclusive criterion for determining the validity of an employer's actions.Thus,Section 8 (3), for example, prohibits discouragement of union membership bydiscrimination in employment.Where union membership or designation are"Thus McArn testified that had not the inspectors selected Local 613 as their bargain-ing representative, there would have been no changes in their duties or status, "for thesimple reason that there would have been no certification and they would have remained[as] supervisory employees" It was also stated during the hearing that "* * *the Company * * * [had] no choice but to remove from the inspectors their super-visory authority status in order to correct a situation wherein membership in or repre-sentation by Local 613 will not interfere with the proper discharge of their duties."28 59 N L R. B. 1143, enf'd 150 F. (2d) 201 (C. C. A. 3). 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactors contributing to the decision to discriminate,intent, if a necessary element,is to be inferred.That the consequences of the respondent's actions in the instantcase were discouragement of union membership requires no illustration.Theimmediate result was reduction of duties,and loss of wages, privileges,freedomof movement,and intangible but no less important factors such as responsibilityand prestige.There was thus discrimination in the inspectors'conditions ofemployment,motivated by the fact that they had selected the Union as theirbargaining representative.The respondent's conviction as to its non-discrimina-tory motive and its belief in the legitimacy of its ultimate purpose made thetransfers no less discriminatory or the discouragement less effective. It canscarcely be doubted that an employer's declaration to his employees that if theydesignated a particular bargaining,representative it would be necessary for him toabolish their positions,would be an unfair labor practice.Manifestly,the execu-tion of such a design is equally so.Ecofomic motives or assumed administrativenecessity do not justify violation of the Act 1°That the inspectors were, in the respondent's view, supervisory employees, isimmaterial.The Board has foundthat theywere not.But even if they hadbeen, they were nevertheless employees within the meaning of the Act, and therespondent had no right to discriminate against them on the basis of union mem-bership or designation 21Similarly inapposite is the respondent's contention,asserted in its brief, thatthe reduction in wages was not discriminatory for the reason that it was "com-mensurate with and incidental to removal of management functions and necessary;to avoid distortion of the respondent'swagestructure***"This, in e°-sence, is an assertion that because its discrimination made the loss of wadesinevitable,the respondent is not responsible for the latter consequence.Having:effected the discrimination,however, the respondent cannot avoid responsibiljtyfor its results.This contention of the respondent's is found to be without m(f itHowever,irrespective of whether or not its conduct be considered discrim (na-tion and discouragement,and thus within the purview of Section 8 (3), therespondent's actions were equally proscribed by Section 8 (1), prohibiting in'ference, restraint, and coercion of employees in the exercise,inter alia,ofrO In NL R B v Hudson Motor Co.,128 F (2d) 528(C C. A. 6),the Court statedWe think it rightand just tosay that sofar as the record shows,respondent has nwilfully violatedthe provisionsof the Act, but theintent of the employer is not witthe ambit of our power of review.When it is once made to appear from the primafacts that the employer has violated the express provisions of the Act, we mayinquire into his motivesIn NL R B v Star Publishing Co,97 F (2d) 465 (C C. A. 9), the Court saidThe respondentfurther contendsthat itwas necessary to make the transfer, and thusengage in theunfair laborpractice,because its business would otherwise be disrupted,and, therefore,tinder all the facts,the transfer was excusablewe think,however,the Act is controlling.The Act prohibits unfair labor practices in all casesIt per--niits no immunity because the employer may think that the exigencies of the momentrequite infraction of the statute. In fact, nothing in the statute permits or justifiesits violation by the employerAnd seeN L. R B v. Gluck Siewuig Company,144 F. (2d) 847 (C C A 8), wherein itwas stated[The employer's] action was motivated, in large part if not entirely, by the purposeof avoiding disruption and loss of business * * * It is clear that it had no pur-pose-in the sense of animus or desire-to injure one or to help the other [of two labororganizations involved].Its underlying and compelling purpose was to save itself.But to accomplish this result, it consciously interfered in a labor situation by activelyfavoring one union over anotherThis was properly held by the Board to be an unfair-labor practice under the Act because economic interests of an employer are not valid!reasons for violation of the Act.See alsoMatter of A J. Showalter Company,64 N L. R. B. 573.10Matter of Sass Manufacturing Company, at al.,56 N. L.R. B. 348. ALLIS-CHALMERSMANUFACTURING COMPANY369rights ofself-organizationand adherence to labor organizations 81Clearly, thechange instatus of the inspectors, based, as it was, upon the fact ofdesignationof Local 613, constituted and is hereby found to have been, an interference with,and restraint and coercionupon, the inspectors' right to afree selection of alabor organization and a bargaining agent.The validity of the respondent's conduct does not, moreover, turn upon thoseconsiderations alone.In deciding upon and in executing the transfer unila-terally, the respondent evaded the affirmative obligation cast upon it to bargainwith the Union as the statutory representativeAs has been found, theinspec-torswere employees within the Act.However their status be characterized,it represented the sum total of their terms and conditions of employment.Therespondent was obligated to bargain collectively with the Union respecting thatstatusThis it did not do. Instead, with the knowledge that the inspectorshad designated the Union as their bargaining agent, the respondent unilaterallychanged theirstatus and duties, substantially revised the conditionsand preroga-tives of their employment, and reduced their pay.When the Union. on August27, 1945, requested a meeting for the purpose of discussing these revisions, therespondent refused on the ground that they involved a company function andwere' none of the Union's concernEven if it be assumed that the respondentwas underno affirmativeduty to bargain with the Union until the Board hadissued its certification (which the Board did on September 7), the respondent'saction on August 27 constituted an anticipatory refusal to bargain,The re-pondent then knew that the Union would ultimately be certified.' To permitwith that knowledge, to snake unilateral changes in the conditions of employ-ient of the inspectors and thus to present the Union with afait awconlph,would'nder nugatory a basic objective of the Act, namely. thenegotiationof terms of,fu-e and tenureThe undersigned finds that such conduct constituted a refusalbargain inviolation of Section 8 (5) of the Act.R3 In any event,even if thesal to discuss the issue prior to September 7 were not deemed a refusal tooargain, the respondent's insistence, on September 11, that the change was anaccomplished fact, its refusal to considerrescission,and its declinationto nego-tiate the question of classification, constituted such a refusalAs has been in-dicated, the respondent urged that the transfer was occasioned by its convic-tion that representation by the Union was incompatible with the inspectors'dutiesEven if that conviction were sound, it would not validate the unilateralmethod employed by the respondent to implement it.However, as has beenkeen, the contention is not in any event a valid defense : the Board has alreadyconsidered it and found it to be without foundation in fact; and, it is to beobserved that the contention itself is incompatible with the basic premises ofthe Act21Section 7 provides as followsEmployees shall have the right to self-organization, to form, join. or assist labor or-ganizations,to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection.It is to be noted that the respondent filed no objections to the conduct of the electionor to the results of the balloting.23The affirmative character of the respondent's actions during the interval between theelection and the certification takes this case out of the operation of the principle enunciatedin.platter of H. G. Hill Stores, Inc,49 N L. R B 184. In that case the mere refusal toham gain with a union pending the issuance of the Board's certification, unaccompanied byaffirmative action, of the kind here present, preventing effective operation of, and deprivingthe Union of the benefits of, the certification, was, in the circumstances there present, heldnot to constitute violation of Section 8 (5) 370'-eDECISIONS OF NATIONAL LABOR RELATIONS BOARDItmay be that the certification of the Union as the representative of the in-spectors makes it desirable for the respondent and the Union to reexamine theirexisting relationship and arrive at an understanding with regard to the inspec-tors' duties and responsibilities.As to this the undersigned expresses no opinion.But the respondent's action in effecting the transfer in complete disregard ofthe employees' representative, and in declining to reconsider it thereafter,prevented any such agreement being reachedWhatever the respondent's justifi-cation, or problem, it should have been addressed in the first instance to theemployees' bargaining agent.Nothing less is contemplated by.the Act.As theBoard said in the case ofGeneral Motors Cos pox atson,su pi a :Compliance with the law required that before the transfer was executed,itbe negotiated with the bargaining representative.But the respondentproceeded to effect it without notice to the Union. Instead, the employeeswere merely informed individually that the change would be effected.How-ever pure the respondent's motives may have been, this unilateral actionclearly constituted a by-passing of the collectivebargainingrepresentativeand a resort to individual action uThe respondent urges in its brief that it has at all times been, and is now,ready and willing to bargain with the Union for the inspectors "asnon-supervisoryemployees," that is, on the basis of their present status. It may be assumedthat the respondent is prepared to bargain with the Union on its on termsThe issue however, is whether it was required to bargain with the Union on thbasis of the unit found appropriate by the BoardThe undersigned finds that iwas.It is therefore found that because they had designated the Union as the'bargaining representative, the respondent altered the status of its'inspectothe employees named in Appendix "A," attached hereto, and changed their terand conditions of employment, and thereafter refused, upon request, to restothose employees to their former status. It is further found that this transfe_was effected unilaterally and that the respondent, on and after August 27, 1945,refused to bargain collectively with the Union, as the designated representative,concerning the inspectors. It is found that by these -actions the respondentdiscriminated in regard to the hire and tenure and terms and conditions ofemployment of its employees, discouraged membership in the Union, and inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.E. Alleged unfair labor pi acttcesThe Board alleged, additionally, that Works Manager McArn and Chief In-spector Becker discouraged union activity and disparaged the Union by certainstatements made in about March and May 1945. Some testimony was intro-duced in support of these avermentsThe undersigned finds, however, that theevidence does not sustain the allegations. It will- therefore be recommendedthat theybe dismissed.For the purpose of showing the incompatibility of the inspectors' status with iepie-sentation by the Union, and its own non-discriminatory motives, the respondent offered toprove that from November 1944 to March 1945 a slow-down, designed to secure an increasein piece rates, took place among the production einplovees, that this slow-down was withthe acquiescence and participation of union representatives in the production department;and that pressure was brought to bear on employees to slow down.Apart from the factof its remoteness to the presentissues,and apart from the additional consideration thatthe argument, if relevant, is applicable to the inspectors even in their present status, theproblem is one to be remedied by disciplinary action at the time it arises, and not by unfairlabor practices in anticipation of it. ALLIS-CHALMERSMANUFACTURING COMPANYIV. THE EFFECT OF THEUNFAIR LABORPRACTICES UPON COMMERCE371The activities of the respondent set forth in Section III, A-D, above, occurringin connection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that by changing the status of the inspectors the respondentdiscriminated in regard to the hire and tenure and terms and conditions of theiremployment, thereby discouraging membership in the Union. In order to remedyeffectively such unfair labor practices it is necessary that the employees berestored to their former status and be compensated for any losses they sus-twined thereby. It has also been found that the respondent interfered with,restrained, and coerced its employees in the exercise of rights guaranteed inSection 7, and, in addition, by reason of the unilateral character of the transfer,by its refusal to negotiate with the Union concerning the transfer and the classi-fication of the inspectors, refused to bargain collectively with the Union. Ir-respective of which subsection of Section 8 these acts are found to violate-whether Section 8 (1), (3) or (5) -the nature of the unfair labor practices is suchas to require, in any case, restoration of the original status and compensationfor any losses occasioned by the transfer 25Itwill therefore be reconunended that the respondent restore all the em-ployees named in "Appendix A" hereof to the status they occupied immediatelyprior to August 27, 1945, and, upon request, bargain collectively with the Union.Itwill also be recommended that the respondent make whole each of saidemployees for any monetary losses which he incurred as a result of the unfairlabor practices, by payment to each of them of a sum of money equal to theamount which he would normally have earned as wages during the period fromAugust 27, 1945, to the date of the respondent's offer of reinstatement, less hisnet earnings during that period 2°Following August 27, a reduction occurred in the total number of inspectors.In effecting this reduction, some of the inspectors were transferred to otherdepartments and to different positions. Some of them then quit. The transfers,according to the respondent's credited testimony, were made according toseniority.The respondent asserts that the reduction in force was the result of adecline in operationsThat such decline occurred and made reductions nec-essary, is clear.However, some of the reduction is undoubtedly also attributableto the change in status, since, in the process of, reclassification, some of theinspectors' functions and work were transferred to the newly created supervisorygroupAs of October 8, these new supervisors constituted about 30 percent ofthe inspection working force.Most of them were brought in from the production15 SeeMatter of General MotorsCorporation,supra.Thus,It is to be observed that sucha remedy is necessary,tor example,to remedy the unfair practice involved in the transfer.Otherwise a bargaining representative would be faced witha fait accomplias a result ofunilateral action, and the employer left in possession of the fruits of unfair laborpractices'0As to the definitionof theterm "net earnings" seeCrossett Lumber Company, 8N L R. B. 440, andRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7.712344-47-vol. 70-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance department, where they had been foremenThe relative extentto which these two factors may have been operative in the reductions cannot, ofcourse, be ascertained. It is therefore impossible to say liow many jobs wouldpresently be available for inspectors had the reclassification not occurredEvenif it be assumed, however, that the entire reduction was the result.of the declinein operations, it is nevertheless still speculative whether any transfers wouldhave been effected had the respondent not acted unilaterally, and if so, which ofthem.Collective bargaining may have resulted in any of the following pos-sibilities: (a) that reductions could have been avoided; (b) the selection ofdifferent individuals from those chosen; or (c) more attractive employment forthose selected.The respondent's actions have made it impossible to say nowwhat the result would have been absent the unfair labor practices It is there-fore recommended that the respondent restore the status of all the employeesnamed in "Appendix A" and reimburse them all for any losses occasioned by the-unfair labor practices. If, after restoration, insufficient positions are availablefor all the persons named, the jobs can be allocated. pursuant to collectivebargaining, in a non-discrimniatory manner accordnig to the respondent's usualmethod of effecting reductions, or such niethod'as can be agreed upon. Theamount of back pay, if any, due employees can be ascertained upon complianceif the parties are unable to reach agreement 'thereon.-'-'Nothing in these recommendations, however, shall be construed to require therespondent to reduce the pay of any employee whose wages may have beenincreased by reason of, or since, the transfer.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1United Electrical, Radio & Machine Workers of America, Local 613, affiliatedwith the Congress of Industrial Organizations, is a labor organization within themeaning of Section 2 (5) of the Act.2.All inspectors at the respondent's Bayard, Juniata, Manchester, River-newpart and River-old part plants in Pittsburgh, Pennsylvania, including senior in-spectors and inspectors'- assistants, but excluding clerical employees, inspectorsn Included in "Appendix A" is the name of Leona E. Radick, named in the complaintas one of the inspectors whose status was changed at the time of the general reclassifica-tion.A list of the inspectors as of August 27, 1945, provided by the respondent pursuantto subpoena, and introduced into evidence, does not include Radick's name as among theinspectors on that date.The omission is not explainedItmay be due to inadvertenceThus, the respondent's answer does not deny the assertion.in the complaint that Radickwas among the demoted group. In addition, Robert Kerr's name is also omitted from thelist of inspectors supplied by the respendentOther exhibits provided by the respondent,however, disclose that Kerr was among the inspectors' group on' August 27 and was re-classified along with the others.His omission from the first list is evidently the resultof inadvertence.Upon these ' considerations Radick's name has been included in"Appendix A."The respondent's list also discloses that two persons not named in the complaint wereemployed as inspectors on August 27 : Norman Stone and Thomas LyonsOther exhibitsdisclose that Stone was reclassified along with the others.There is no further explanationas to Lyons. If Lyons was an inspector on August 27, he was presumably reclassifiedThe record does not disclose why Lyons and Stone were not included in the complaintSince this was a mass discrimination, and the case was litigated on that basis, and sinceit is necessary to restore the appropriate unit as it existed on August 27, 1945, in order toeffectively remedy the discrimination, the interference, restraint and coercion, and therefusal to bargain, the names of Lyons and Stone have also been included in Appendix A "IfRadick, Lyons and Stone were not reclassified with the others,appropriate correctionmay be made in the compliance stage of the proceedings. ALLIS-CHALMERS MANUFACTURING COMPANY373who work out of the Pittsburgh plants, the head inspector-metals, the chief in-spector, the assistant chief inspector, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, constitute, and atall times material herein constituted, a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.3.By virtue of Section 9 (a) of the Act, United Electrical Radio & MachineWorkers of America, Local 613, affiliated with the Congress of Industrial Organi-zations, was on August 27, 1945, and at all times thereafter, and is now, the exclu-sive representative of all employees in the aforesaid appropriate unit, for thepurposes of collective bargaining with respect to rates of pay, wages, hours ofemployment, status, classification, and other terms and conditions of employment.4.By discriminating in regard to the hire, tenure, terms and conditions ofemployment of the employees in the appropriate unit, thereby discouraging mem-bership inUnited Electrical, Radio & Machine Workers of America, Local 613,affiliated with the Congress of Industrial Organizations, the respondent has en-gaged in, and is engaging in, unfair labor practices within the meaning of Section8 (3) of the Act.5.By refusing to bargain collectively with United Electrical, Radio & Ma-chine Workers of America, Local 613, affiliated with the Congress of IndustrialOrganizations, the respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8' (5) of the Act6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (1)of the Act7The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that The Allis-Chalmers Manufacturing Company, Pittsburgh,Pennsylvania, its officers, agents, successors,and assigns shall :1.Cease and desist from :(a) Discouraging membership in United Electrical, Radio & MachineWorkersof America, Local 613, affiliated with the Congress of IndustrialOrganizations,or ally other labor organization of its employees, by discriminatmgin regardto the hire and tenure of their employment, or any term or condition of em-ployment ;(b)Refusing to bargain collectively with United Electrical, Radio &MachineWorkers of America, Local 613, affiliated with the Congressof IndustrialOrganizations, as the exclusive collective bargaining representative of the re-spondent's employees in the appropriate unit, with respect torates of pay, wages,hours of employment, status, classification, and otherterms and conditions ofemployment ;(c) In any manner interfering with, restraining,or coercingits employeesin the exercise of the' right to self-organization, to form labororganizations,to joinor assist United Electrical, Radio & Machine Workers of America, Local613, affiliated with the Congress of Industrial Organizations, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collectivebargain-ing, or othermutualaid or protection, as guaranteed in Section 7 of the Act. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the undersigned finds willeffectuate the policies' of the Act.(a) Restore to the status they occupied immediately prior to August 27, 1945,all the employees named in "Appendix A" attached hereto ;(b)Make whole all such employees for monetarylosses sustained as a re-sult of their change in status on or about August 27, 1945;(c)Upon request, bargain collectively with United Electrical, Radio & Ma-chineWorkers of America, Local 613, affiliated with the Congress of IndustrialOrganizations, as the exclusive representative of all the employees in the appro-priate unit;(d) Post at its Juniata, Bayard, Manchester, River-new, and River-old partplants at Pittsburgh, Pennsylvania, copies of the notice attached hereto andmarked "Appendix A." Copies of the said notice, to be furnished by the Re-gional Director for the Sixth Region, shall, after being duly signed by the re-spondent's representative, be posted by the respondent immediately upon re-ceipt thereof, and maintained, by it for sixty (60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare cus-tomarily posted.Reasonable steps shall be taken by the respondentto insurethat said notices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Sixth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply herewithIt is further recommended that the complaint be dismissedinsofar as italleges that in March and May 1945, D. G McArn, Works Manager, and A. J.Becker, Chief Inspector, made statements disparaging the Unionand discour-aging unionactivity.It is further recommended that unless on or before ten (10) days from thereceipt ofthis Intermediate Report, the respondent notifies the Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring .the respondent to take the actionaforesaid.As provided ill Section 33 of Article II of the Rules and Regulations of the Na-tional Labor Relations Board, Series 3,'as amended, effective July 12, 1944, anyparty or counsel for the Board may within fifteen (15) days from the date of theentry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Rules and Regulations file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement in.writing setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as he reliesupon, together with the original and four copies of a brief in supportthereofImmediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the'other parties and shall file a copy with the Regional Director.As further providedin saidSection 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing within ten(10) days from the date of the order transferring the case to the Board.CnARLES W.-SCIINEIDF,R,Trial Examiner.Dated November 29, 1945. ALLIS-CHALMERSMANUFACTURING COMPANYAPPENDIX ANoiICE TO ALL EMPLOYEES375Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA, LOCAL 613, C. I. 0, or any other labor organiza-tion, to bargain collectively through representatives of their choosing, andto engage. in concerted activities for the purpose of collective bargaining orother mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.We will bargain collectively upon request with the above-named unionas the exclush e representative of all employees in the bargaining. unit des-cribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody, suchunderstanding in a signed agreement.The bargaining unit is: All inspectorsat the Bayard, Juniata, Manchester, River-new part and River-old part plantsinPittsburgh,Pennsylvania, including senior inspectors and inspectors'assistants, but-excluding clerical employees, inspectors who work out of thePittsburgh plants, the head inspector-metals, the chief inspector, the assistantchief inspector, and all other supervisory employees with authority to hire,promote, discharge, discipline or otherwise effect changes in the status ofemployees, or effectively recommend such action.The employees to be reinstated and made whole are:Karl Garbe-Herbert L. BolsterHollisW. MarkleyJoseph HumilovichFranklin L. BarnhartAlbert H. MercerFrancis E. SauerburgerCharles M. LavenderCharles M. Rhoades'Frank E ZeckFrank J. DomkeJoseph W. RidingEdwin J. MeansJames R. HeadrickJoseph Al.StankowskiPaul W. HoffmanPaul W. KiferJohn F. BurkeJoseph B. ReissEdmundY. KnightAloysius A.KcpycintikiBohdan YagelloJohn R CayeAnthony FalvoJohn J.SadauskasCarl P. BanksEdward H. SheetsFrank J. ReffertLeona E.RadickHenry BachmanSteven R MusialHarold C. GumbertThomas F. ReganWilliam M. SteidleWilliam E. BriggsSamuel WoodsRichard G. FlemingBernard C.FrommeKarl It. BraddockRobert C. KerrNorman StoneThomas Lyons 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.THE ALLIS-CHALMERS MANUFACTURING COMPANY,Employer.Dated ------------------By ------------------------------ --------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act ' after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.